On January 31, 1922, appellee filed in the Clark Circuit Court, of Clark county, Indiana, a petition for a writ of habeascorpus, commanding the warden of the Indiana Reformatory to show cause why petitioner should not be discharged from imprisonment therein. The warden made return that he held appellee *Page 565 
under an order of commitment by the Lake Circuit Court, of Lake county, Indiana, and produced an order purporting to recite a judgment of that court, signed by the judge, which was certified by the clerk under the seal of the court, and contained no reference to a suspension of the sentence, but stated that on April 11, 1921, appellee (defendant therein) was found "guilty of the crime charged, namely: Grand Larceny, (and that) it is therefore ordered and adjudged that the said defendant for the offense by him committed * * * be committed to the custody of the Board of Trustees of the Indiana Reformatory, to be confined by them according to law for a period of not less than one year nor more than 14 years. * * * The sheriff of Lake county is hereby charged with the due execution of the foregoing judgment." Appellee answered the return by denying specifically that he was adjudged guilty of grand larceny on April 11, 1921, but averring that "said conviction was had and said judgment was entered in said court on the 16th day of December, 1919," and "that on said day said judgment and sentence was suspended and the same wasnever revoked within the time of said minimum term, and not until the 11th day of April, 1921," at which time, it was alleged, "said court without any authority of law did attempt to revoke said suspended sentence and thereupon without any authority of law issued the untrue and false commitment set out and referred to in said return."
The cause was submitted for trial on the issues thus joined, and evidence was introduced as follows: That on April 21, 1921, appellee was received at the Indiana Reformatory under a commitment filled out on a blank form, which contained the recitals and was signed and certified as alleged in appellant's return to the writ; that said commitment recited that the judgment of conviction was rendered in "the cause of State of Indiana *Page 566 
v. Martin Vrljich, No. 853, Grand Larceny; that the officials of the Reformatory never had received any official notice or certificate that he was convicted at any other time, or that he ever received a suspended sentence, and that no reports from him as being under a suspended sentence were ever received by them; that a certified transcript was read in evidence of the proceedings of the Lake Circuit Court in the cause entitled State of Indiana v. Martin Vljich, No. 853, reciting that an affidavit was filed charging that he feloniously stole certain goods of the value of $60, that he pleaded guilty, and that on December 16, 1919, he was sentenced to imprisonment in the Indiana Reformatory for not less than one nor more than fourteen years, but that the sentence was suspended, and he was paroled to his attorney during good behavior; that on March 16, 1921, in a further proceeding in the cause entitled State of Indiana v. Martin Vrljicak; No. 853, the court ordered that "the defendant Martin Vrljicak" be remanded to the custody of the sheriff and notified and ordered to show cause why the suspension of his sentence should not be revoked; and that afterward, on April 11, 1921, "the defendant Martin Vrljicak" was called before the court and "the court now revokes such suspension of prison sentence for the reasons [as stated, reciting that he had committed certain acts of criminal misconduct] * * * and the sentence and judgment is now rendered and ordered enforced as though same had not been suspended." And appellee testified orally that, so far as he knew, he was convicted only once, which was in December, 1919. Upon this evidence, the Clark Circuit Court made a finding that the petitioner was unlawfully restrained by defendant and ought to be released, and entered a judgment discharging him and requiring appellant to pay the costs.
The Lake Circuit Court had jurisdiction of prosecutions *Page 567 
for grand larceny. § 1433 Burns 1914, § 1314 R.S. 1881. And, in such a prosecution, it had jurisdiction to sentence the 1, 2.  accused to imprisonment in the Indiana Reformatory for not less than one year nor more than fourteen years. § 2269 Burns 1914, § 377, Acts 1905 p. 584. It also had jurisdiction of the subject-matter of revoking the suspension of a sentence which it had imposed, and of the question whether Martin Vljich, convicted in 1919, was the same as MartinVrljicak, whose suspension of sentence was revoked in April, 1921, and also the same as Martin Vrljich, who was committed to the Reformatory, and who petitioned to be released; and if duly applied to, would have had power to afford complete relief, being required to revoke a suspended sentence only under conditions prescribed by the statute. § 2174 Burns' Supp. 1921, § 1, Acts 1919 p. 843; § 2176 Burns 1914, § 3, Acts 1907 p. 447.
Having appellee in actual custody before the court, accused of a felony, or under an order to show cause why the suspension of his sentence for an offense of which he had been convicted should not be revoked, it had jurisdiction of his person in each instance. And the question arises whether the Clark Circuit Court had any power to proceed further after it was made to appear that the petitioner was held in custody under final process issued out of another circuit court, of co-ordinate jurisdiction, pursuant to a judgment or order of that court in which it had jurisdiction of the subject-matter and of the person. This question must be answered in the negative. § 1176, subd. 2, Burns 1914, § 1119 R.S. 1881; Lowery v. Howard (1885), 103 Ind. 440, 3 N.E. 124;Gillie v. Fleming (1922), 191 Ind. 444, 448, 133 N.E. 737.
The recital over the hand of the clerk and seal of the court of the judgment pursuant to which the order of *Page 568 
commitment stated it was issued was conclusive against a 3.  collateral attack in another court by habeas corpus, and the only inquiry permissible in this case was whether or not the petitioner was in custody under final process issued upon a judgment of a court of competent jurisdiction. Gillespie v.Rump (1904), 163 Ind. 457, 461, 72 N.E. 138. Jurisdiction to hear and determine a matter includes power to make a decision and enter a judgment or order that will be binding until set 4-6.  aside or reversed, however erroneous it may be. "Jurisdiction to decide gives power to decide wrong." And one circuit or superior court has no supervisory power over the execution of process from another such court, and even if it had, a writ of habeas corpus is in no sense a writ of error. Gillie
v. Fleming, supra; Koepke v. Hill (1901), 157 Ind. 172, 176, 60 N.E. 1039. Admitting for the purpose of the argument, (but without deciding), that the action of the Lake Circuit Court in entering an order revoking the suspended sentence under the circumstances of this case, after the minimum term of imprisonment had expired, and committing appellee to the reformatory, was unauthorized and erroneous, yet the petition for a writ of habeas corpus did not give the Clark Circuit Court any jurisdiction to inquire into what had been done, nor to correct the errors of the Lake Circuit Court by interfering with the execution of final process which that court had issued to enforce its judgment.
The judgment must be reversed, and as it has been suggested that appellant has died since the submission of the cause, the judgment is in all things reversed as of the date of such submission, with directions to deny the petition, and remand the petitioner to the custody of the officials of the Indiana Reformatory. *Page 569